260 F.2d 355
Mrs. Charlotte L. WORLEY, Admrx., and C. H. Worley, Jr., a minor, Appellants,v.Ross V. DUNN, Trustee of National Specialty Company, Inc., Bankrupt, et al., Appellees.
No. 13440.
United States Court of Appeals Sixth Circuit.
November 10, 1958.

No attorney for appellant.
Charlotte L. Worley, pro se.
W. W. Berry, Nashville, Tenn., on brief for First American Nat. Bank of Nashville.
Robert W. Sturdivant, Nashville, Tenn., on brief for Ross V. Dunn, Trustee, etc.
Before ALLEN, Chief Judge, and SIMONS and MILLER, Circuit Judges.
PER CURIAM.


1
The judgment herein appealed from grew out of proceedings in No. 22,924 in bankruptcy, Middle District of Tennessee, and in Civil Case No. 1378 in the District Court for the Middle District of Tennessee, which were consolidated for hearing in this court.


2
The case came on to be heard by the District Court on the motion of the Trustee in Bankruptcy and of the First American National Bank of Nashville for judgment on the pleadings and for injunctive relief, and upon the motions of Mrs. Charlotte L. Worley, individually and as administratrix, and guardian of her minor son, C. H. Worley, Jr., asking for "Judgment in the pleadings" and for injunctive relief.


3
The court heard the case upon the entire record, including the numerous interrelated records and exhibits filed at the hearing. The court sustained the motions of the Trustee in Bankruptcy and of First American National Bank of Nashville for judgment on the pleadings, denied motions filed by Mrs. Charlotte L. Worley, administratrix, and guardian of her minor son C. H. Worley, Jr., and enjoined Mrs. Worley, individually, as administratrix or executrix, or on behalf of her minor son C. H. Worley, Jr., from filing any other complaint, petition, action, or other pleadings seeking relief or recovery from the Trustee or the First American National Bank of Nashville upon matters already litigated and adjudicated herein between the parties.


4
The history of these cases is sufficiently described in the following adjudications of the United States Court of Appeals for the Sixth Circuit, namely: United States v. Worley, 213 F.2d 509, certiorari denied 348 U.S. 917, 75 S. Ct. 302, 99 L. Ed. 720, rehearing denied 348 U.S. 940, 75 S. Ct. 362, 99 L. Ed. 736; Worley v. Elliott, 231 F.2d 526, affirming a judgment of the Referee in Bankruptcy and of the District Court, certiorari denied 352 U.S. 855, 77 S. Ct. 82, 1 L. Ed. 2d 66, rehearing denied 352 U.S. 937, 77 S. Ct. 229, 1 L. Ed. 2d 170; Worley v. National Specialty Company, Inc., 243 F.2d 165, certiorari denied 355 U.S. 844, 78 S. Ct. 66, 2 L. Ed. 2d 53; also, Worley v. Dunn, 252 F.2d 712, which affirms the judgment of the District Court attacked in five appeals by the same parties, and reviews the various proceedings out of which the appeals arose. It is unnecessary to reiterate the facts, findings thereon, and the conclusions as to questions decided and redecided and set forth in detail in the above cited cases.


5
The judgment of the District Court is affirmed upon the grounds and for the reasons stated in its order entered November 6, 1957, and in its order entered November 13, 1957.